Citation Nr: 1742738	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  The Veteran died in November 2012.  The appellant is the Veteran's spouse.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2013 rating decision rendered by the Department of Veterans Affairs (VA) St. Paul Pension Management Center (PMC) in St. Paul, Minnesota.  The claim is now under the jurisdiction of the VA Regional Office (RO) in Houston, Texas.

The appellant testified before the undersigned in July 2016 by way of video teleconference.  The transcript is part of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds it is incomplete.

The file contains a notation by memorandum dated September 10, 2013 from the St. Paul PMC indicating that only a partial paper file was transferred to the RO in Houston.  The remainder of the records is, according to the memorandum, to be found in the Virtual VA file.  However, the Board is not able to find the appellant's actual VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits, noted as having been received on December 20, 2012, or her notice of disagreement, noted as having been received August 26, 2013.  Additionally, the December 2013 statement of the case reflects that VA treatment records from Texas Valley Coastal Bend HCS, from July 28, 2011, to February 11, 2013, were reviewed.  However, the Board is unable to locate them in the claims file.

Accordingly, as it appears that the entire record is not currently before the Board, a remand is necessary to obtain these outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a complete record of all documents in this case is entered into VBMS.  Of note, obtain the 
VA Form 21-534, noted as having been received on December 20, 2012, and the notice of disagreement, noted as having been received August 26, 2013.  

2.  Associate with the claims file any and all VA treatment records of the Veteran's treatment to include from the South Texas Veterans and Texas Valley Coastal Bend Health Care Systems, including the VA Outpatient Clinic at McAllen, Texas, from July 2011 until his death.  All attempts to obtain these records must be documented in the claims file.  If no records are obtained, the appellant and her representative must be informed and given the opportunity to submit the records.  

3. After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return it to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




